Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 2, 2020

                                       No. 04-20-00405-CR

                                       Barry William UHR,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR7090
                        Honorable Stephanie R. Boyd, Judge Presiding

                                         ORDER

       The trial court imposed sentence in the underlying cause on May 4, 2020. Because
appellant timely filed a motion for new trial, the notice of appeal was due to be filed August 3,
2020. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was
due on August 18, 2020. TEX. R. APP. P. 26.3. Appellant filed a notice of appeal on August 12,
2011, but appellant did not file a motion for extension of time.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id. Having reviewed the record,
it appears that the notice of appeal was untimely filed, and no motion for extension of time was
filed. It is therefore ORDERED that appellant show cause in writing no later than September 17,
2020 why this appeal should not be dismissed for lack of jurisdiction. See id.; see also Ater v.
Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time appeal from final
felony conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the
Texas Code of Criminal Procedure). If appellant does not timely respond, this appeal will be
dismissed for lack of jurisdiction.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court